Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on May 7, 2020 is acknowledged.  Claims 1-13 and 24-29 have been canceled. Claims 14, 16-19 and 21 have been amended.  Claims 14-23 are currently pending and under examination. 
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, 16, 22-25 and 31-33 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are drawn to method of treating or preventing impaired mobility in an older adult being a low absorber or a non-absorber of oleuropein, the method comprising orally administering to the older adult an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase.
	Moreover, the combination of copending claims 1, 6 and 9 are drawn to the following:

1. A method for the treatment and prevention of a condition in an individual, the condition being selected from the group consisting of (i) loss of bone or cartilage metabolism balance, (ii) loss of bone or cartilage health, (iii) loss of mobility, (iv) synovitis, and (v) combinations thereof, wherein the composition comprises oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity or an enzyme having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase, the method comprising administering to the 

6. A method according to claim 1, wherein the composition to be co-administered with oleuropein.

9. A method according to claim 1, wherein the composition is a composition for oral administration.

The combination of said copending claims anticipate the currently pending claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CRFC1988). The Wands factors have been considered in the establishment of this scope of enablement rejection.  These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.

Nature of the invention:  Independent claim 14 is drawn to a method of treating or preventing impaired mobility in an older adult being a low absorber or a non-absorber of oleuropein, the method comprising orally administering to the older adult an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase.
Independent claim 19 is drawn to a method for stimulating bone formation and/or inhibiting bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption, the method comprising orally administering to the individual being a low absorber or a non-absorber of oleuropein, an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an 
	Independent claim 22 is drawn to a method of treating synovitis in an individual in need thereof, preventing synovitis in an individual at risk thereof, or treating or preventing articular cartilage degradation subsequent to synovitis in an individual having or recovering from synovitis, the method comprising orally administering to the individual being a low absorber or a non-absorber of oleuropein, such as an individual having an intestinal microbiota lacking or low in bacteria having .beta.-glycosidase activity and/or lacking or low in bacteria having esterase activity, an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase.
Breadth of the claims:  The claims are broadly drawn and encompass the following:
1) As it pertains to claim 14, the breadth encompasses methods of treating and preventing impaired mobility in an older adult being a low absorber or a non-absorber of oleuropein.  The aim of the methods are to accomplished by orally administering an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) any probiotic having .beta.-glycosidase activity or a .beta.-
2) As it pertains to claim 19, the breadth encompasses methods for stimulating bone formation and inhibiting bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption. The method is to be accomplished by orally administering an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) any probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) any probiotic having esterase activity or an esterase, (iii) any probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase. Further, the breadth of probiotic and enzyme is extremely broad and it is not clear which combination(s) are capable of stimulating bone formation and inhibiting bone resorption as claimed.
	3) As it pertains to claim 22, the breadth of said claim encompasses methods of treating synovitis, preventing synovitis, and treating or preventing articular cartilage degradation. The breadth of the method is encompassed by orally administering to the individual being a low 
One of skill in the art cannot readily envision all that can be encompassed within the breadth of the claimed invention.  Thus, the claimed invention is not enabled. 
Direction or guidance presented in the specification:  The claimed invention is broad as identified above in the breadth of claims.  The specification does not support or fully enable the breadth of the invention as claimed.  Specifically, while the specification recites the methods as claimed in the body of the disclosure, the overall essence of the disclosure is only as it pertains to showing the chemical structure of oleuropein. See for instance, Figure 1, where it teaches that oleuropein is a heterosidic ester of 3,4-dihydroxyphenylethanol (also known as hydroxytyrosol, labeled as "A" in FIG. 1) and elenolic acid (labeled as "B" in FIG. 1) containing a molecule of glucose (labeled as "C" in FIG. 1). Also, noting that the mechanism of oleuropein absorption is not clear. Nevertheless, oleuropein resists degradation in the upper gastrointestinal tract and the small intestine, and thus at least a portion of a dose of oleuropein Therefore, without being bound by theory, the present inventors believe that enhancing absorption of oleuropein or a derivative thereof in the colon can increase the potential efficacy of the oleuropein following oral intake and thereby increase the bioavailability thereof. Indeed, enhanced absorption of oleuropein or a derivative thereof in the colon could provide efficacy from at least two sites of absorption and the at least two circulating compounds, namely the parent and one or more metabolites (e.g., dual efficacy) (see paragraph 0077).
It is clear the specification does not enable the methods as claimed. In fact it appears the methods are geared towards enhancing absorption of oleuropein or a derivative thereof.  There is no data to support which combination of oleuropein and the at least one probiotic or enzyme are capable of treating and preventing impaired mobility; capable of stimulating bone formation, inhibiting bone resorption, treating synovitis, preventing synovitis, and treating or preventing articular cartilage degradation.  This information is necessary to enable the invention.  Moreover, there are no examples geared towards the methods as claimed. This is extremely important and is done by adequately providing the means and effectiveness of the claimed composition, so much so that a skilled artisan could readily be aware of it without 
Lastly, as it pertains to those claims which recite the ability to prevent, to be a prophylactic method the composition to be administered must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model. The specification does not provide substantive evidence that the broadly claimed method is capable of inducing protective immunity. This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended potential purpose of prevention. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.	
State of the Prior art: 
Naseeb et al., Nutrition Research, 2017; 40:1-20 teaches that despite all of the positive outcomes from exercise interventions, evidence-based treatment guidelines for the prevention of sarcopenia (a syndrome characterized by progressive and generalized loss of skeletal muscle mass and strength and it is strictly correlated with physical disability, poor quality of life and death) have not yet been established (see page 3). Moreover, Denison et al., Clinical Interventions in Aging, 2015; 10:859-869, teaches that growing recognition of sarcopenia, the age-related loss of skeletal muscle mass and function, has highlighted the need to understand more about its etiology. Interventions to achieve improvements in diet among older adults who 
Mahoney, Clin Geriatr Med. 1998 Nov; 14(4):699-726 (abstract submitted). Teaches that immobility is a common problem for hospitalized older adults. Excessive bed rest results in multiple adverse physiologic consequences and may contribute to functional decline and increased risk for falls in the hospital setting. About 2% of hospitalized older adults fall during hospitalization. Risk factors for in-hospital falls includes cognitive impairment, mobility impairment, specific diagnoses, multiple comorbidities, and psychotropic medications. Appropriate actions to prevent immobility and falls include increasing exercise and activity levels, improving the hospital environment, and decreasing the use of psychotropic medications. Bed alarms and increased supervision for high-risk patients also may help prevent falls.
Fairhall et al., BMC Med., 2011; 9:83, teaches that frailty is a common geriatric syndrome, characterized by decreased reserve and increased vulnerability to adverse outcomes, including falls, hospitalization, institutionalization and death [1,2]. The prevalence and the consequences of frailty present a considerable burden to older people, their careers, health care services and the community. Interventions designed to reduce frailty therefore have the potential for profound and widespread benefits. 
Management of the frail older individual is challenging on multiple levels. Understanding of frailty has increased dramatically over the past decade, thanks to research 
There is a paucity of direct evidence guiding interventions to decrease frailty. Research has concentrated on the effect of interventions on functional and nutritional outcomes in frail older people [5-9] and application of geriatric models of care to frail older people in a variety of settings. A literature search identified no clinical trials that have investigated whether intervention can alter or reverse frailty (see page 9).
As it pertains to osteoporosis, Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/4443-osteoporosis; accessed on September 17, 2021 teaches treatments for established osteoporosis may include exercise, vitamin and mineral supplements, and medications. Exercise and supplementation are often suggested to help you prevent osteoporosis. Weight-bearing, resistance and balance exercises are all important (see page 8). Also, your diet and lifestyle are two important risk factors you can control to prevent osteoporosis. Replacing lost estrogen with hormone therapy also provides a strong defense against osteoporosis in postmenopausal women (see page 13). 
Centers for Disease Control and Prevention, https://www.cdc.gov/arthritis/basics/osteoarthritis.htm; accessed on September 17, 2021 teaches that Osteoarthritis (OA) is the most common form of arthritis. Some people call it 
Increasing physical activity
Physical therapy with muscle strengthening exercises
Weight loss
Medications, including over-the-counter pain relievers and prescription drugs
Supportive devices such as crutches or canes
Surgery (if other treatment options have not been effective)
	The Orthopedic clinic, https://orthotoc.com/synovitis/, January 4, 2019, teaches that Synovitis can go away on its own, but if the symptoms linger, treatment may be necessary.
Treatment for synovitis depends on the underlying cause. In most cases, treatments are geared to decrease inflammation, lessen swelling, and manage pain.
A popular treatment for synovitis is steroid injections in the affected joints. While steroid injections can help decrease inflammation, lessen swelling, and manage pain, it isn’t a cure.
Preventing synovitis isn’t always possible, especially if a rheumatologic disease is an underlying cause. Still, you can prevent synovitis with a regular exercise routine and regular visits to your doctor. If you keep having bleeds in the same joint and you have had an HTC procedure (hematopoietic stem cell transplantation), give your doctor or specialist a call, and have the joint bleeds treated quickly.
Sokoll et al., Expert Opin. Pharmacother. (2006) 7(1):35-46, teaches that transient synovitis can be treated with painkillers, NSAIDs and/or corticosteroids, depending on severity. Persistent synovitis may also require disease-modifying drugs.
Lastly, Core, blog: symptoms, causes and effective management of knee cartilage damage; September 23, 2016; https://www.ossurwebshop.co.uk/blog/symptoms-causes-and-effective-management-of-cartilage-damage teaches that the simplest and most rudimentary 
Presence or absence of working examples:  There are no working examples provided to rectify the missing information in the instant specification pertaining to the claimed methods of treating, preventing, inhibiting and stimulating as claimed using oleuropein in combination with any of the probiotics and enzymes having the claimed activities. 
Quantity of experimentation necessary:  The quantity of experimentation necessary would be undue as the claims encompass methods of treating, preventing, inhibiting and stimulating.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to make/use the claimed genus.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  Thus, for all these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the .
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of probiotics and enzymes or alternatively describe a representative member of 
Independent claim 14 is drawn to a method of treating or preventing impaired mobility in an older adult being a low absorber or a non-absorber of oleuropein, the method comprising orally administering to the older adult an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase.
Independent claim 19 is drawn to a method for stimulating bone formation and/or inhibiting bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption, the method comprising orally administering to the individual being a low absorber or a non-absorber of oleuropein, an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a 
	Independent claim 22 is drawn to a method of treating synovitis in an individual in need thereof, preventing synovitis in an individual at risk thereof, or treating or preventing articular cartilage degradation subsequent to synovitis in an individual having or recovering from synovitis, the method comprising orally administering to the individual being a low absorber or a non-absorber of oleuropein, such as an individual having an intestinal microbiota lacking or low in bacteria having .beta.-glycosidase activity and/or lacking or low in bacteria having esterase activity, an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase.
The claimed invention is broad and specification does not support or fully describe the breadth of the invention as claimed.  Specifically, while the specification recites the methods as claimed in the body of the disclosure, the overall essence of the disclosure is only as it pertains to showing the chemical structure of oleuropein. See for instance, Figure 1, where it teaches Therefore, without being bound by theory, the present inventors believe that enhancing absorption of oleuropein or a derivative thereof in the colon can increase the potential efficacy of the oleuropein following oral intake and thereby increase the bioavailability thereof. Indeed, enhanced absorption of oleuropein or a derivative thereof in the colon could provide efficacy from at least two sites of absorption and the at least two circulating compounds, namely the parent and one or more metabolites (e.g., dual efficacy) (see paragraph 0077).
It is clear the specification does not adequately describe the methods as claimed. In fact it appears the methods are geared towards enhancing absorption of oleuropein or a derivative thereof.  There is no data to support which combination of oleuropein and the at least one probiotic or enzyme are capable of treating and preventing impaired mobility; capable of 
As it pertains to those claims which recite the ability to prevent, to be a prophylactic method the composition to be administered must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model. The specification does not provide substantive evidence that the broadly claimed method is capable of inducing protective immunity. This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended potential purpose of prevention. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.	
As it pertains to the state of the prior art, Naseeb et al., Nutrition Research, 2017; 40:1-20 teaches that despite all of the positive outcomes from exercise interventions, evidence-based treatment guidelines for the prevention of sarcopenia (a syndrome characterized by progressive and generalized loss of skeletal muscle mass and strength and it is strictly 
Mahoney, Clin Geriatr Med. 1998 Nov; 14(4):699-726 (abstract submitted). Teaches that immobility is a common problem for hospitalized older adults. Excessive bed rest results in multiple adverse physiologic consequences and may contribute to functional decline and increased risk for falls in the hospital setting. About 2% of hospitalized older adults fall during hospitalization. Risk factors for in-hospital falls includes cognitive impairment, mobility impairment, specific diagnoses, multiple comorbidities, and psychotropic medications. Appropriate actions to prevent immobility and falls include increasing exercise and activity levels, improving the hospital environment, and decreasing the use of psychotropic medications. Bed alarms and increased supervision for high-risk patients also may help prevent falls.
Fairhall et al., BMC Med., 2011; 9:83, teaches that frailty is a common geriatric syndrome, characterized by decreased reserve and increased vulnerability to adverse outcomes, including falls, hospitalization, institutionalization and death [1,2]. The prevalence and the consequences of frailty present a considerable burden to older people, their careers, 
Management of the frail older individual is challenging on multiple levels. Understanding of frailty has increased dramatically over the past decade, thanks to research into the biological basis of frailty and methods to define and predict the syndrome. There is no firm consensus, however, on how to assess and diagnose frailty in the clinical setting [3]. Care of frail individuals is also difficult, due to complex comorbidities, vulnerability to deterioration and increased social needs [1,4], compounded by the need for consistent ongoing management despite frequently fragmented health service delivery. A practical, evidence-based guide for clinicians is therefore needed. 
There is a paucity of direct evidence guiding interventions to decrease frailty. Research has concentrated on the effect of interventions on functional and nutritional outcomes in frail older people [5-9] and application of geriatric models of care to frail older people in a variety of settings. A literature search identified no clinical trials that have investigated whether intervention can alter or reverse frailty (see page 9).
As it pertains to osteoporosis, Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/4443-osteoporosis; accessed on September 17, 2021 teaches treatments for established osteoporosis may include exercise, vitamin and mineral supplements, and medications. Exercise and supplementation are often suggested to help you prevent osteoporosis. Weight-bearing, resistance and balance exercises are all important (see page 8). Also, your diet and lifestyle are two important risk factors you can 
Centers for Disease Control and Prevention, https://www.cdc.gov/arthritis/basics/osteoarthritis.htm; accessed on September 17, 2021 teaches that Osteoarthritis (OA) is the most common form of arthritis. Some people call it degenerative joint disease or “wear and tear” arthritis. It occurs most frequently in the hands, hips, and knees. There is no cure for OA, so doctors usually treat OA symptoms with a combination of therapies, which may include the following:
Increasing physical activity
Physical therapy with muscle strengthening exercises
Weight loss
Medications, including over-the-counter pain relievers and prescription drugs
Supportive devices such as crutches or canes
Surgery (if other treatment options have not been effective)
	The Orthopedic clinic, https://orthotoc.com/synovitis/, January 4, 2019, teaches that Synovitis can go away on its own, but if the symptoms linger, treatment may be necessary.
Treatment for synovitis depends on the underlying cause. In most cases, treatments are geared to decrease inflammation, lessen swelling, and manage pain.
A popular treatment for synovitis is steroid injections in the affected joints. While steroid injections can help decrease inflammation, lessen swelling, and manage pain, it isn’t a cure.
Preventing synovitis isn’t always possible, especially if a rheumatologic disease is an underlying cause. Still, you can prevent synovitis with a regular exercise routine and regular visits to your doctor. If you keep having bleeds in the same joint and you have had an HTC procedure (hematopoietic stem cell transplantation), give your doctor or specialist a call, and have the joint bleeds treated quickly.

Lastly, Core, blog: symptoms, causes and effective management of knee cartilage damage; September 23, 2016; https://www.ossurwebshop.co.uk/blog/symptoms-causes-and-effective-management-of-cartilage-damage teaches that the simplest and most rudimentary non-surgical treatment for cartilage damage is the prescription of painkillers such as ibuprofen or NSAIDs that help alleviate pain and reduce swelling. In addition to painkillers, knee support such as a brace or bandage may be utilized to prevent further knee cartilage damage and give the existing injury time to heal. Physiotherapy is often used with great success and physio-controlled exercises that strengthen supporting muscles can offer huge relief and reduce pressure on the joint effectively.  Lastly, a common non-surgical treatment to either cure or prevent knee cartilage damage is a lifestyle change. By reducing activities that affect the joint sufferers are less likely to incur injury and further damage. Non-surgical treatments may, however, only perform short term relief and in extreme or serious cases there may be no other alternative than surgery.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 14-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horcajada et al., US 2016/0101125 A1; Published 4/14/16.
	Independent claim 14 is drawn to a method of treating or preventing impaired mobility in an older adult being a low absorber or a non-absorber of oleuropein, the method comprising orally administering to the older adult an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a 
	Horcajada discloses compositions for use in cartilage breakdown.  More specifically, Horcajada discloses treating or preventing decreased mobility with age. The compositions for use according to the invention having been shown to inhibit or decrease proteolytic activity.  Ageing leads to cartilage breakdown. Thus, the invention relates to a composition of the invention for use to inhibit or decrease cartilage breakdown associated with ageing (see paragraph 0148-0151).
In a further embodiment the invention relates to a composition for use according to the invention to improve mobility in a subject, for example in adult or elderly mammals (see paragraph 0155; meeting claim 15). [0156] Thus, in a preferred embodiment the composition according the invention may be for use to improve activity and/or mobility of the individual, for example by preventing or treating osteoarthritis, and/or by inhibiting or decreasing cartilage breakdown (see paragraph 0156; meets the limitation of claim 16 and 20).
A particular embodiment of the invention relates to the composition for use to improve activity and/or mobility of the individual, for example by preventing, or treating osteoarthritis, and/or by inhibiting or decreasing cartilage breakdown in elderly or aging individuals (see paragraph 0162). The compositions for use according to the invention may include one or more probiotics. Non-limiting examples of probiotics include Aerococcus, Aspergillus, Bacteroides, Bifidobacterium, Candida, Clostridium, Debaromyces, Enterococcus, Fusobacterium, Lactobacillus, Lactococcus, Leuconostoc, Melissococcus, Micrococcus, Mucor, Oenococcus, Pediococcus, Penicillium, Peptostrepococcus, Pichia, Propionibacterium, Pseudocatenulaturn, 
	As it pertains to claim 17, 18 and 21, the prior art discloses the same genus and species of probiotics as claimed and disclosed in the instant disclosure, thus, absent evidence to the contrary, said probiotics necessarily have β-glucosidase activity (selected from the group consisting of a probiotic without esterase activity, a probiotic with esterase activity, and a mixture thereof) and when administered together with oleuropein forms an oleuropein metabolite selected from the group consisting of oleuropein aglycone, hydroxytyrosol acetate, hydroxytyrosol, elenolic acid and mixtures thereof.
	As it pertains to claim 19, the method steps as claimed are identical to those recited in Horcajada to include the same patient population, the Examiner takes the position, that the administration of the claimed combination of probiotics and oleuropein would necessarily stimulate bone formation and/or inhibit bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption.

8.	Claim(s) 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horcajada et al., US 2016/0263139 A1; Published 4/14/16.
Independent claim 19 is drawn to a method for stimulating bone formation and/or inhibiting bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption, the method comprising orally administering to the individual being a low absorber or a non-absorber of oleuropein, an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a probiotic having .beta.-glycosidase activity and an esterase, (vi) a .beta.-glycosidase and a probiotic having esterase activity and (vii) a .beta.-glycosidase and an esterase.
	Independent claim 22 is drawn to a method of treating synovitis in an individual in need thereof, preventing synovitis in an individual at risk thereof, or treating or preventing articular cartilage degradation subsequent to synovitis in an individual having or recovering from synovitis, the method comprising orally administering to the individual being a low absorber or a non-absorber of oleuropein, such as an individual having an intestinal microbiota lacking or low in bacteria having .beta.-glycosidase activity and/or lacking or low in bacteria having esterase activity, an effective amount of a composition comprising oleuropein and at least one probiotic or enzyme selected from the group consisting of (i) a probiotic having .beta.-glycosidase activity or a .beta.-glycosidase, (ii) a probiotic having esterase activity or an esterase, (iii) a probiotic having both .beta.-glycosidase activity and esterase activity, (iv) a first probiotic having .beta.-glycosidase activity and a second probiotic having esterase activity, (v) a 
	Horcajada discloses that synovitis is treated or prevented by administering to an individual in need the composition comprising an anti-inflammatory phytonutrient selected from the group consisting of oleuropein, rutin, curcumin and a combination thereof. For example, the composition comprising at least one of oleuropein, rutin or curcumin can be administered to an individual having synovitis to treat the synovitis. The synovitis may be associated with lupus, gout, or arthritis such as rheumatoid arthritis or osteoarthritis (see paragraph 0079; meeting the limitation of claims 20, 22 and 23).  Moreover, Horcajada et al. disclose that the composition may include one or more probiotics. Non-limiting examples of suitable probiotics include Aerococcus, Aspergillus, Bacteroides, Bifidobacterium, Candida, Clostridium, Debaromyces, Enterococcus, Fusobacterium, Lactobacillus, Lactococcus, Leuconostoc, Melissococcus, Micrococcus, Mucor, Oenococcus, Pediococcus, Penicillium, Peptostrepococcus, Pichia, Propionibacterium, Pseudocatenulatum, Rhizopus, Saccharomyces, Staphylococcus, Streptococcus, Torulopsis, Weissella, non-replicating microorganisms, and combinations thereof (see paragraph 0090; partially meeting the limitation of claim 19 and 22).
As it pertains to claim 21, the prior art discloses the same genus and species of probiotics as claimed and disclosed in the instant disclosure, therefore, absent evidence to the contrary, said probiotics necessarily have β-glycosidase activity selected from the group consisting of a probiotic without esterase activity, a probiotic with esterase activity, and a mixture thereof.
Conclusion
9.	No claim is allowed.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez Vilaboa- US2020/0170988; Horcajada- US20160120891; Horcajada- US20160045519 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 16, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645